United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1785
Issued: February 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 25, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) June 28, 2011 merit decision denying his traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury to his lower back on May 9, 2011.
FACTUAL HISTORY
On May 13, 2011 appellant, a 28-year-old city carrier, filed a traumatic injury claim
alleging that he sustained injuries to his lower back when he was hit by a car on May 9, 2011 at
Jordan Avenue and Hannibal Street in St. Albans, NY. He did not submit any supporting

1

5 U.S.C. § 8101 et seq.

documentation. Appellant’s supervisor noted on the claim form that appellant was in the
performance of duty at the time of the alleged incident.
In a letter dated May 26, 2011, OWCP informed appellant that the information submitted
was insufficient to establish that the incident had occurred as alleged or that he had sustained an
injury as a result of the claimed event. It advised him to describe the circumstances surrounding
that claimed incident, including the immediate effects of the incident and what he did
immediately thereafter. OWCP also advised appellant to submit a detailed report from his
treating physician which included a history of how the claimed injury occurred, a diagnosis and
an opinion on how the condition was causally related to the claimed injury. The letter informed
him that, if he failed to respond to OWCP’s request within 30 days, a decision would be made
based upon the current evidence of record. On that same date, OWCP requested information
from appellant as to any third party that may have been responsible for his claimed injury.
Appellant submitted a May 31, 2011 duty status report from Dr. Roland Rose, a
chiropractor, reflecting that appellant injured his tailbone on May 9, 2011. On June 15, 2011
Dr. Rose stated that he was treating appellant for a May 9, 2011 work-related injury that resulted
in cervical disc displacement; cervical and lumbar joint dysfunction; fractured coccyx and
traumatic cervical sprain.
By decision dated June 28, 2011, OWCP denied the claim on the grounds that the fact of
injury was not established.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim including the fact that the individual is an employee of the United States,
that the claim was timely filed within the applicable time limitation period, that an injury was
sustained in the performance of duty as alleged and that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.3 These are the
essential elements of each compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
When an employee claims that he sustained a traumatic injury in the performance of
duty, he must establish the “fact of injury,” namely, he must submit sufficient evidence to

2

The Board notes that appellant submitted additional evidence after OWCP rendered its November 18, 2005
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

2

establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged, and that such event, incident or exposure caused an injury.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
ANALYSIS
It is not disputed that appellant was in the performance of duty at the time of the alleged
incident; the Board finds however that appellant failed to establish the fact of injury. He did not
meet his burden of proof to establish that he sustained a traumatic injury on May 9, 2011.
In his CA-1 form, appellant provided no detailed account of the alleged injury or
corroborating evidence, such as witness statements. He presented no evidence regarding the
specific mechanism of injury, as required in a claim for traumatic injury, nor did he allege that he
experienced a specific event, incident or exposure at a definite time, place and manner.7
Appellant did not advise whether he was standing in a crosswalk when he was hit or whether he
was crossing the street in furtherance of his carrier duties. He did not describe the exact and
immediate consequences of the injury, (e.g., whether he was bumped by the vehicle, whether he
fell, whether he was thrown over the vehicle). Appellant did not identify the third party who
allegedly hit him. His vague recitation of the facts does not support his allegation that a specific
event occurred which caused a work-related injury.8
OWCP informed appellant that the information initially provided was insufficient to
establish his claim and advised him to provide factual details which would clarify the nature of
his claim. Appellant provided no response, however, to OWCP’s request for information.
The contemporaneous medical evidence of record is also insufficient to establish
appellant’s claim. Dr. Rose stated that he was treating appellant for a May 9, 2011 work-related
injury that resulted in cervical disc displacement; cervical and lumbar joint dysfunction;
fractured coccyx and traumatic cervical sprain. His reports, however, did not provide a detailed
history of injury describing the time, place and manner in which the alleged injury occurred, or
5

See Paul Foster, 56 ECAB 208 (2004); see also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002); 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(ee).
6

See Betty J. Smith, supra note 5.

7

See Betty J. Smith, supra note 5; see also Tracey P. Spillane, supra note 5.

8

See Paul Foster, supra note 5 (the Board found that appellant had failed to establish the fact of injury where his
allegations were vague and undocumented and did not relate with specificity the cause or immediate consequences
of the claimed injury).

3

identify a specific causative event. Therefore, Dr. Rose’s report is insufficient to establish that
the incident occurred as alleged.
Appellant has not met his burden of proof to establish that he experienced the
employment incident at the time, place and in the manner alleged, or that it caused an injury. As
he has not met his burden of proof to establish the fact of injury, it is not necessary to discuss the
probative value of the medical reports.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury to his lower back on May 9, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2011 is affirmed.
Issued: February 15, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Tracey P. Spillane, supra note 5.

4

